Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.233 Page 1 of 10


    1                       MEMORANDUM OF POINTS AND AUTHORITIES
    2     I.      INTRODUCTION
    3             Plaintiff Deal Point Trading, Inc. (“Deal Point”) sued Defendant Standard
    4 Process Inc. (“Standard Process”), a Wisconsin corporation, in this Court after
    5 Standard Process sent two letters asking Deal Point to cease and desist from infringing
    6 on Standard Process’s trademarks. Standard Process moved to dismiss for lack of
    7 personal jurisdiction, and on April 20, 2020, this Court issued an order denying
    8 Standard Process’s motion (“Prior Order”). In the Prior Order, the Court agreed that
    9 Standard Process’s cease-and-desist letters did not create specific jurisdiction but
   10 nonetheless found that there was specific jurisdiction over Standard Process because
   11 of Standard Process’s other contacts with California unrelated to this lawsuit.
   12             Respectfully, Standard Process submits that the Prior Order was based on a
   13 clear error of law. The Prior Order is inconsistent with the Supreme Court’s recent
   14 holding in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017), which
   15 rejected California’s “sliding scale” approach to analyzing specific personal
   16 jurisdiction and instead held that “[w]hen there is no such connection [between the
   17 defendant’s forum activities and the lawsuit], specific jurisdiction is lacking
   18 regardless of the extent of a defendant’s unconnected activities in the state.” Id. at
   19 1781. The Prior Order did not cite Bristol-Myers or explain why specific jurisdiction
   20 was appropriate in light of the teachings of that case. The Prior Order is also
   21 inconsistent with the Ninth Circuit’s ruling in Yahoo! Inc. v. La Ligue Contre Le
   22 Racisme, 433 F.3d 1199 (9th Cir. 2006), which did not find that general business
   23 contacts could support specific jurisdiction, but instead held that specific jurisdiction
   24 could be based only on contacts that give rise to the claims asserted.
   25             Accordingly, Standard Process respectfully requests that the Court reconsider
   26 its Prior Order and dismiss Plaintiff’s Complaint for lack of personal jurisdiction. In
   27 the alternative, Standard Process requests that the Court to certify the Prior Order for
   28 interlocutory appeal.
        P:01331488.1:87068.002                  1
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.234 Page 2 of 10


    1    II.      FACTS AND PROCEDURAL BACKGROUND
    2             Standard Process is a Wisconsin corporation that produces trademarked
    3 nutritional supplements. (Compl., ECF 1 ¶ 9). In September 2018, after Standard
    4 Process discovered Deal Point selling products that infringed on Standard Process’s
    5 trademarks, Standard Process sent two cease-and-desist letters to Deal Point in
    6 California. (Id. ¶¶ 14-15). Thereafter, Deal Point filed this current lawsuit seeking a
    7 declaratory judgment of non-infringement.
    8             Standard Process moved to dismiss this lawsuit on the basis that the Court lacks
    9 personal jurisdiction over Standard Process. (ECF 9). Standard Process argued that
   10 there was no general personal jurisdiction because Standard Process is a Wisconsin-
   11 based company that is not “at home” in California, as required to show general
   12 jurisdiction. (Id. at 3-4). Standard Process further argued that there was no specific
   13 personal jurisdiction because its act of sending two cease-and-desist letters to Deal
   14 Point was not a purposeful direction of tortious activity to California, as required to
   15 show specific jurisdiction. (Id. at 4-7).
   16             On April 20, 2020, the Court denied Standard Process’s motion to dismiss.
   17 (ECF 12). Because Deal Point did not contend that the Court had general jurisdiction
   18 over Standard Process, the Court did not address general jurisdiction. (Id. at 5).
   19 Regarding specific jurisdiction, the Court first indicated that it would “consider the
   20 extent of the defendant’s contacts with the forum and the degree to which the
   21 plaintiff’s suit is related to those contacts,” noting that a “strong showing on one axis
   22 will permit a lesser showing on the other.” (ECF 12 at 5). The Court then applied the
   23 Ninth Circuit’s purposeful direction test, which requires showing: (1) that the
   24 defendant purposefully directed activities to the forum state, (2) the plaintiff’s claim
   25 was one that arose out of the defendant’s forum-related activities, and (3) the exercise
   26 of jurisdiction is reasonable. (Id.) Finally, the Court acknowledged the Ninth Circuit
   27 precedent that a “cease and desist letter is not in and of itself sufficient to establish
   28 personal jurisdiction over the sender” but “cease and desist letters involving ‘abusive,
        P:01331488.1:87068.002                  2
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.235 Page 3 of 10


    1 tortious or otherwise wrongful’ conduct may lead to a different outcome.” (Id.)
    2             Applying that law to this case, the Court agreed that Standard Process’s “cease
    3 and desist letter did not involve any ‘abusive, tortious or otherwise wrongful
    4 conduct’” and “that the cease and desist letters are not a ‘contact that would, if
    5 considered alone, justify the exercise of personal jurisdiction.’” (ECF 12 at 8 (internal
    6 citations omitted)). However, the Court ultimately held that it had specific personal
    7 jurisdiction over Standard Process because of Standard Process’s other general
    8 business contacts with California—namely, the fact that Standard Process is licensed
    9 to do business in California, lists health care professionals who can provide
   10 recommendations to consumers in California, and has an agent for service of process
   11 in California. (Id. at 9). Although these contacts are not related to Deal Point’s suit,
   12 the Court held that specific personal jurisdiction was proper because “a ‘strong
   13 showing’ of ‘the extent of the defendant’s contacts with the forum’ ‘permit[s] a lesser
   14 showing’ of ‘the degree to which the plaintiff’s suit is related to those contacts.’” (Id.)
   15 III.        LEGAL ARGUMENT
   16             A.        The Court Should Reconsider the Prior Order
   17             “Reconsideration is generally appropriate ‘if the district court (1) is presented
   18 with newly discovered evidence, (2) committed clear error or the initial decision was
   19 manifestly unjust, or (3) if there is an intervening change in controlling law.” Lf
   20 Centennial v. Z-Line Designs, 2017 U.S. Dist. LEXIS 228971, at *2 (S.D. Cal. Aug.
   21 10, 2017) (citing Sch. Dist. No. 1J, Multnomah Cnty., Oregon v. ACandS, Inc., 5 F.3d
   22 1255, 1263 (9th Cir. 1993) and Fed. R. Civ. P. 60(b)). In this case, the Prior Order
   23 contains a clear error of law because it is inconsistent with the United States Supreme
   24 Court’s holding in Bristol-Myers and the Ninth Circuit’s holding in Yahoo.
   25                            1. The Prior Order Is Inconsistent With Bristol-Myers
   26             The Prior Order’s first clear error of law is that it is inconsistent with the United
   27 States Supreme Court’s holding in Bristol-Myers Squibb Co. v. Superior Court, 137
   28 S. Ct. 1773. In Bristol-Myers, the California Supreme Court applied a “sliding scale
        P:01331488.1:87068.002                  3
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.236 Page 4 of 10


    1 approach to specific jurisdiction,” holding that “the more wide ranging the
    2 defendant’s forum contacts, the more readily is shown a connection between the
    3 forum contacts and the claim.” Bristol-Myers Squibb Co. v. Super. Ct., 1 Cal. 5th
    4 783, 806 (2016), overruled by Bristol-Myers, 137 S. Ct. 1773. However, the United
    5 States Supreme Court overturned California’s “sliding scale” approach, finding that
    6 it violated the Due Process Clause of the Fourteenth Amendment to the Constitution
    7 because:
    8                       In order for a court to exercise specific jurisdiction over a
    9                       claim, there must be an “affiliation between the forum and
   10                       the underlying controversy, principally, [an] activity or an
   11                       occurrence that takes place in the forum State.” When there
   12                       is no such connection, specific jurisdiction is lacking
   13                       regardless of the extent of a defendant’s unconnected
   14                       activities in the State.   For this reason, the California
   15                       Supreme Court’s “sliding scale approach” is difficult to
   16                       square with our precedents. Under the California approach,
   17                       the strength of the requisite connection between the forum
   18                       and the specific claims at issue is relaxed if the defendant
   19                       has extensive forum contacts that are unrelated to those
   20                       claims. Our cases provide no support for this approach,
   21                       which resembles a loose and spurious form of general
   22                       jurisdiction. For specific jurisdiction, a defendant’s general
   23                       connections with the forum are not enough. As we have
   24                       said, “[a] corporation’s ‘continuous activity of some sorts
   25                       within a state . . . is not enough to support the demand that
   26                       the corporation be amenable to suits unrelated to that
   27                       activity.’”
   28 Id. at 1781 (internal citations omitted).
        P:01331488.1:87068.002                  4
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.237 Page 5 of 10


    1             In this case, the Prior Order applied the sliding scale approach that the United
    2 States Supreme Court rejected in Bristol-Myers. The Prior Order reasoned that a
    3 “‘strong showing’ of ‘the extent of the defendant’s contacts with the forum’ ‘permit[s]
    4 a lesser showing’ of ‘the degree to which the plaintiff’s suit is related to those
    5 contacts.’” ECF 12 at 9. The sliding scale test applied by the Prior Order is essentially
    6 the same as the one overruled in Bristol-Myers as both tests allow “the strength of the
    7 requisite connection between the forum and the specific claims at issue [to be] relaxed
    8 if the defendant has extensive forum contacts that are unrelated to those claims.”
    9 Bristol-Myers, 137 S. Ct. at 1781. Because the Supreme Court overruled this test, it
   10 was clear error for the Prior Order to allow a relaxed, lesser showing of the relation
   11 between Standard Process’s contacts in California and the trademark non-
   12 infringement claims raised in this lawsuit to support specific jurisdiction. This is true
   13 regardless of the extent of Standard Process’s general business contacts in California.
   14             Indeed, Bristol-Myers itself found that specific jurisdiction may not be based
   15 on general business contacts—“the bare fact that BMS contracted with a California
   16 distributor is not enough to establish personal jurisdiction in the State.” 137 S. Ct. at
   17 1783. And following Bristol-Myers, other district courts in this circuit have also held
   18 that specific jurisdiction may not be based on connections between the defendant and
   19 the forum that are not related to any allegedly tortious conduct. See, e.g., Rice Aircraft
   20 Servs. v. Soars, 2018 U.S. Dist. LEXIS 109457, at *24 (E.D. Cal. June 28, 2018)
   21 (citing Bristol-Myers to hold that the specific jurisdiction inquiry asks “whether the
   22 defendant’s allegedly tortious action was ‘expressly aimed at the forum,’” and finding
   23 no specific jurisdiction in California over defendant sued for tortious interference and
   24 defamation based on defendant’s statements to parties outside California even though
   25 defendant had other contacts in California); Zithromia Ltd. v. Gazeus Negocios De
   26 Internet SA, 2018 U.S. Dist. LEXIS 205704, at *6 (N.D. Cal. Dec. 5, 2018) (“general
   27 business dealings” and “internet sales” are “not a sufficient affiliation” to create
   28 specific jurisdiction over defendant sued for improperly having plaintiff’s games
        P:01331488.1:87068.002                  5
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.238 Page 6 of 10


    1 taken down from the Apple App Store).
    2             Accordingly, the Prior Order was based on a clear error of law in that it was
    3 inconsistent with the United States Supreme Court’s holding in Bristol-Myers, 137 S.
    4 Ct. 1773. This inconsistency justifies reconsideration of the Prior Order. See
    5 Scharringhausen v. United States, 2010 U.S. Dist. LEXIS 68993, at *15 (S.D. Cal.
    6 July 12, 2010) (granting motion for reconsideration “given the United States Supreme
    7 Court authority now before the Court”).
    8                            2. The Prior Order Is Inconsistent With Yahoo
    9             The Prior Order also contains a clear error of law because it is inconsistent with
   10 the Ninth Circuit’s holding in Yahoo, 433 F.3d at 1210. Although Yahoo stated that
   11 a “strong showing on one axis will permit a lesser showing on the other,” the case did
   12 not find specific jurisdiction over a defendant based on its general business activities
   13 in California. Id. at 1210. To the contrary, Yahoo was “the classic polar case for
   14 specific jurisdiction . . . in which there are very few contacts but in which those few
   15 contacts are directly related to the suit.” Id.
   16             In Yahoo, the defendants had obtained an order from a court in France against
   17 Yahoo, and Yahoo sued for declaratory judgment that the French court order is
   18 unenforceable in the United States. 433 F.3d at 1201. The Ninth Circuit noted that
   19 “the only bases for personal jurisdiction over [defendants] in the district court are the
   20 actions they have taken in connection with their French suit,” including sending a
   21 cease-and-desist letter to Yahoo in California, serving process on Yahoo in California,
   22 obtaining two interim orders from the French court, and serving two orders on Yahoo
   23 in California. Id. at 1205. The Ninth Circuit held that the cease-and-desist letter and
   24 service of process could not support personal jurisdiction. Id. at 1208-09. However,
   25 the Ninth Circuit held that, though “it is a close question,” personal jurisdiction could
   26 be found because the defendants “have obtained two interim orders from the French
   27 court directing Yahoo! to take actions in California, on threat of a substantial penalty.”
   28 Id. at 1210-11. Thus, Yahoo did not hold that specific personal jurisdiction could be
        P:01331488.1:87068.002                  6
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.239 Page 7 of 10


    1 found based on general business contacts, but only on conduct that was directly
    2 related to the lawsuit in question—in that case, the defendant’s actions in obtaining
    3 French court orders were directly related to Yahoo’s declaratory judgment claim that
    4 those same court orders were not enforceable.
    5             The present case is the opposite of Yahoo—Standard Process has limited
    6 general business contacts with California but none are related to this suit aside from
    7 the cease-and-desist letters that the Court has rightly found do not support specific
    8 jurisdiction. See ECF 9 at 7; Yahoo, 433 F.3d at 1208 (“A cease and desist letter is
    9 not in and of itself sufficient to establish personal jurisdiction over the sender of the
   10 letter. There are strong policy reasons to encourage cease and desist letters.” (internal
   11 citation omitted)). Thus, Yahoo does not support the finding that Standard Process’s
   12 general business contacts with California create specific jurisdiction. Indeed, many
   13 courts have held that a trademark owner’s general business contacts with a state do
   14 not create specific jurisdiction over declaratory judgment claims for non-infringement
   15 against the trademark owner. See, e.g., Sturdy Gun Safe, Inc. v. Rhino Metals, Inc.,
   16 2019 U.S. Dist. LEXIS 25316, at *10-11 (E.D. Cal. Feb. 14, 2019) (no personal
   17 jurisdiction over declaratory judgment claim against trademark holder based on
   18 trademark holder’s “marketing and sales activities” in California); Arkon Res., Inc. v.
   19 Nat’l Prods., 2018 U.S. Dist. LEXIS 166901, at *9-10 (C.D. Cal. Jan. 3, 2018) (no
   20 personal jurisdiction over declaratory judgment claim against trademark holder based
   21 on trademark holder’s own sales in California).1
   22
   23   1
            Nor does Google, Inc. v. Eolas Techs., Inc., 2014 U.S. Dist. LEXIS 87260 (N.D.
   24 Cal. June 24, 2014) support specific jurisdiction. Google found specific jurisdiction
   25 in a patent infringement case based on an exclusive licensing agreement and case
   26 law holding that certain types of exclusive licensing agreements could be contacts
   27 supporting specific jurisdiction. See id. at *7-12. That principle does not apply in
   28 this case because there is no exclusive licensing agreement in this case.
        P:01331488.1:87068.002                    7
            DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                  APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.240 Page 8 of 10


    1             Moreover, even the “strong showing on one axis” language in Yahoo does not
    2 support the Prior Order. That language from Yahoo quotes a prior Ninth Circuit case,
    3 Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987), which stated: “On one extreme,
    4 no relationship is needed between the defendant’s purposeful contacts and the cause
    5 of action where the contacts are substantial or continuous and systematic and
    6 therefore permit the assertion of general jurisdiction.” (emphasis added). Standard
    7 Process’s general business contacts in California are thus relevant only to the question
    8 of general jurisdiction (which Deal Point does not argue exists in this case), not
    9 specific jurisdiction. See Bristol-Myers, 137 S. Ct. at 1776 (warning courts not to
   10 analyze specific jurisdiction using a “sliding scale approach” that “resembles a loose
   11 and spurious form of general jurisdiction”).
   12             B.        Alternatively, the Court Should Certify an Interlocutory Appeal
   13             Alternatively, the Court should certify the Prior Order for an interlocutory
   14 appeal under 28 U.S.C. § 1292. Under that statute, the Court may certify an order for
   15 interlocutory appeal when it finds that “such order involves a controlling question of
   16 law as to which there is substantial ground for difference of opinion and that an
   17 immediate appeal from the order may materially advance the ultimate termination of
   18 the litigation.” In this case, all of the requirements of § 1292 are met.
   19             First, the Prior Order involves a controlling question of law—namely, whether
   20 it is correct following the Supreme Court’s holding in Bristol-Myers that “a ‘strong
   21 showing’ of ‘the extent of the defendant’s contacts with the forum’ ‘permit[s] a lesser
   22 showing’ of ‘the degree to which the plaintiff’s suit is related to those contacts,’” or
   23 whether this sliding scale test was overruled by Bristol-Myers. (ECF 12 at 9). This
   24 question is a pure question of law, and Standard Process does not challenge the
   25 Court’s weighing of the facts in this motion.
   26             Second, there is substantial ground for difference of opinion. As explained in
   27 the previous section, the sliding scale test applied the Prior Order is inconsistent with
   28 the Supreme Court’s holding in Bristol-Myers and the Ninth Circuit’s holding in
        P:01331488.1:87068.002                  8
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.241 Page 9 of 10


    1 Yahoo.
    2             Finally, an immediate appeal from the Prior Order may materially advance the
    3 ultimate termination of the litigation. Because the Court has already held that
    4 Standard Process’s cease-and-desist letters do not create personal jurisdiction, a
    5 holding on appeal that Standard Process’s contacts with California unrelated to this
    6 suit itself also do not create specific personal jurisdiction would mean there is no basis
    7 for personal jurisdiction over Standard Process. Because there are no other defendants
    8 in the case, a finding of no personal jurisdiction over Standard Process would mean
    9 that the case would be dismissed and thus terminated at an early stage. On the other
   10 hand, it would be a tremendous waste of the parties’ and the Court’s resources if this
   11 case were fully litigated without an interlocutory appeal, only to have the final result
   12 vacated on appeal because personal jurisdiction was lacking.
   13 IV.         CONCLUSION
   14             For reasons stated herein, the Court should reconsider the Prior Order and grant
   15 Standard Process’s motion to dismiss for lack of personal jurisdiction or, in the
   16 alternative, certify the Prior Order for an interlocutory appeal.
   17
   18 DATED: May 11, 2020                       VORYS, SATER, SEYMOUR AND PEASE,
                                                LLP
   19
                                                By: /s/ William D. Kloss, Jr.
   20
                                                    WILLIAM D. KLOSS, JR.
   21                                               ARRYN K. MINER
   22                                           AND

   23                                           SOLOMON WARD SEIDENWURM &
                                                SMITH LLP
   24                                           THOMAS F. LANDERS
   25                                           MATTHEW T. ARVIZU
                                                Attorneys for Defendant STANDARD
   26                                           PROCESS INC.
   27
   28
        P:01331488.1:87068.002                  9
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Case 3:19-cv-01926-WQH-AGS Document 15-1 Filed 05/11/20 PageID.242 Page 10 of 10


    1                                CERTIFICATE OF SERVICE
    2             I hereby certify that a copy of the foregoing was electronically filed with the
    3 Court on May 11, 2020. Notice of this filing will be sent to all counsel of record by
    4 operation of the Court’s electronic filing system.
    5
                                                        /s/ William D. Kloss
    6                                                   William D. Kloss
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        P:01331488.1:87068.002                  10
          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OR INTERLOCUTORY
                APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
